Citation Nr: 1740447	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-00 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for a left knee disability with instability and arthritis on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to July 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In February 2015, the Board, in pertinent part, denied an evaluation in excess of 10 percent for arthritis of the left knee.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand in December 2015.  The Court issued an Order granting that motion later that month.  Further development of the case is explained in the body of this decision, below.

In August 2014 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Board's decision in April 2016, addressing the Veteran's appealed claim for increased ratings for left knee disability including on an extraschedular basis, fully resolved that appeal.  

2.  The Veteran did not file an appeal of the Board's April 2016 decision within 120 days of that decision.  


CONCLUSION OF LAW

The Board's decision in April 2016, addressing the appealed claim for increased ratings for a left knee disability including on an extraschedular basis, is final.  38 U.S.C.A. §§ 7104, 7252 (West 2014); 38 C.F.R. § 20.1100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal of Fully Resolved Issue

The Board by an April 2016 decision granted a separate 20 percent rating for torn meniscal cartilage, left knee, prior to November 12, 2010 under 38 C.F.R. § 4.71a, Diagnostic Code 5258, and a separate 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259 from November 12, 2010, in addition to the already assigned 10 percent rating for left knee arthritis and the 20 percent rating for left knee instability.  (The Veteran was thus afforded three separate ratings for the left knee.)  The Board therein considered rating the Veteran's left knee disabilities on an extraschedular basis, but found that such an extraschedular rating was not warranted and that no referral for extraschedular consideration was required pursuant to 38 C.F.R. § 3.321(b) (2016).  

A problem arose at the point at which the Veteran's case was being addressed by three organizations:  (1) The Court; (2) the Board; and (3) the RO. 

The RO subsequently by a June 2016 rating decision effectuated the Board's April 2016 decision, with these ratings for torn meniscal cartilage from August 10, 2007, and for meniscectomy rather than torn meniscal cartilage, from November 12, 2010.   The RO then noted that this decision effectuated the determination of the Board, and that the determination was thus considered final.  

However, the RO subsequently failed to note that extraschedular consideration had been addressed by the Board in its April 2016 decision, and addressed the issue of an extraschedular rating for the left knee disability again by a January 2017 Supplemental Statement of the Case.   

Because the Board had issued a final decision as to the question of extraschedular rating for the left knee disability in April 2016, it was no longer subject to ongoing consideration as an appealed issue, and hence there was no basis for the issuance of the January 2017 SSOC.  38 C.F.R. § 20.1100 (2016).  This RO error was due in part to the administrative process, discussed below.  The record does not indicate any appeal of the Board's April 2016 decision, nor does it indicate any intention to file such appeal; the 120-day filing period for such an appeal has expired.  38 U.S.C.A. § 7266 (West 2014).  

There remains no case in controversy for appellate consideration as to the rating for a left knee disability, on either a schedular or extraschedular basis.  Accordingly, the certified issue of entitlement to an increased evaluation for a left knee disability with instability and arthritis on an extraschedular basis is dismissed.   

Administrative Process

In a February 2015, the Board remanded the issue of extraschedular consideration for left knee disability pursuant to 38 C.F.R. § 3.321(b), for referral to the Under Secretary for Benefits or the Compensation Director.  In that February 2015 decision the Board had denied a rating in excess of 10 percent for left knee arthritis and denied a rating in excess 20 percent for left knee instability.  However, the United States Court of Appeals for Veterans Claims (Court) by a December 2015 Order approved a Joint Motion for Remand vacating the whole February 2015 decision.  

Thereafter, as noted above, the Board in an April 2016 decision re-addressed the appealed issue of entitlement to increased ratings for left knee disability, including on an extraschedular basis.  While the Board notes that it issued the April 2016 decision prior to the RO having secured an opinion from the Under Secretary for Benefits or the Compensation Director on the question of an extraschedular rating, the Board also notes that the February 2015 Board decision was vacated by Court Order, and when the Board in April 2016 considered the extraschedular question again, it found that referral was not required under 38 C.F.R. § 3.321(b)(1), citing Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Thus, the Board's prior request in the remand associated with its February 2015 decision, for referral to the Under Secretary for Benefits or the Compensation Director, had become an artifact of the case rendered moot by the subsequent April 2016 Board decision, and yet the Appeals Management Center had already made that referral in March 2015, and the Director, Compensation Service, provided the requested opinion in September 2016 on the question of extraschedular rating.  Thus, the September 2016 negative opinion from the Director, Compensation Service, no longer had relevance to the case, the Board having already issued the decision in April 2016 following the prior vacated decision in February 2015.

In any event, in light of the fact that the opinion was negative, the Board finds no further basis for additional development of this issue.  In this regard, as noted above, the Veteran currently has three separate evaluations for this problem.  In any event, the Board apologies for the confusion and delay in the full adjudication this case.   
  
ORDER

The claim of entitlement to an increased evaluation for a left knee disability with instability and arthritis on an extraschedular basis is dismissed.   


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


